Citation Nr: 1224010	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post traumatic stress disorder (PTSD) prior to January 4, 2011 and in excess of 30 percent on and after that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from March 2004 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Salt Lake City, Utah, which, in relevant part, granted service connection for PTSD, assigning an initial 10 percent disability rating.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this case in June 2010 to provide the Veteran a hearing before the Board.  The Veteran testified before the undersigned at a September 2010 videoconference hearing.  A transcript has been associated with the file.  The Board remanded this case in October 2010 for additional development.  It returns now for appellate consideration.

During the pendency of the appeal, an increased evaluation from 10 percent to 30 percent was granted for PTSD by a December 2011 rating decision.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  


FINDINGS OF FACT

1.  Prior to January 4, 2011, the Veteran's PTSD was not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  On and after January 4, 2011, the Veteran's PTSD was manifested by occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The schedular evaluations for the Veteran's PTSD are adequate.


CONCLUSIONS OF LAW

1.  Prior to January 4, 2011, the criteria for an initial rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  On and after January 4, 2011, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's service-connected PTSD is evaluated as 10 percent disabling prior to January 4, 2011, and 30 percent disabling thereafter under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran was provided an August 2008 VA examination in connection with this claim.  The Veteran was provided a GAF score of 65.  The Veteran was enrolled in a local university and was expecting a 4.0 GPA for the recently completed term.  The Veteran was not employed and was using VA education benefits.  The Veteran had an academic scholarship which covered his tuition.  The Veteran reported looking for a part-time job at the post office.  The Veteran had recently married.  The Veteran reported several friends, some still in service, with whom he spoke frequently.  The Veteran reported avoiding developing new friendships.  The Veteran's daily living was occupied by 13 credits hours at the university, going to the gym between classes and doing homework.  The Veteran reported liking the physical training and gym because it helped him relieve his tension and anger.  The Veteran reported trying to get back into basketball which he was not doing as often as he used to.  The Veteran reported watching about 10 hours of TV a week and playing an hour and a half of video games a week.  The Veteran reported variable sleeping hours but also indicated that he was waking up tired each day and sometimes remaining exhausted all day.  The Veteran reported that his interest in activities was low when he separated but had been improving.  The Veteran denied homicidal or suicidal thoughts.  He reported irritability and anger.  The Veteran saw himself as a good person and saw his future as prosperous and living a long life.  The Veteran denied being tearful or feeling worthless.  He had no guilt.  Concentration when tired was difficult but was mostly well focused.  His memory was good.  The Veteran got irritable every day and worked it out at the gym.  The Veteran denied angry outbursts and that he controlled his anger.  The Veteran denied panic attacks.  The Veteran reported checking locks compulsively.  The Veteran claimed to have some peripheral illusions, especially when hot, but no visual hallucinations.  The Veteran had no auditory, tactile or gustatory hallucinations.  The Veteran had no thought insertion, thought broadcasting or messages from the media.  The Veteran had a general sense of apprehension about the environment.  The Veteran was not in treatment and felt that he did not need treatment.  The Veteran was casually dressed, clean shaven, neat and clean.  The Veteran had no psychomotor agitation or retardation.  His speech was normal in rate, tone and volume.  He was cooperative with the examiner.  His affect was appropriate.  His mood was not depressed.  The Veteran could do serial 7's accurately and spell a word forwards and backwards.  The Veteran was oriented to person, place and time.  His thought processes were linear.  There was no abnormal thought content.  There were no evident delusions or hallucinations.  His intelligence appeared to be average to above average.  His judgment and insight seemed reasonable.  The Veteran had no problem with activities of daily living.  Memory testing was good.  The Veteran's symptoms included anxiety, dysphoria, and obsessive traits.  The Veteran was able to attend school fulltime and perform well.  He had both friendships and a marriage.  

Based on the above, the examiner considered his PTSD symptoms to be mild and had only a minimal to mild impact on his social functioning, providing evidence of high probative weight against this claim. 

The Veteran has also obtained regular treatment through VA.  A September 2008 intake evaluation indicates that he had been back from service for about six months.  The Veteran reported that he had recently been diagnosed with PTSD at the August 2008 VA examination.  The Veteran reported that he was having nightmares and insomnia.  The Veteran reported avoiding social situations and crowds and that he was hypervigilant.  The Veteran was married without children and attending university.  The Veteran denied hallucinations, homicidal thoughts, suicidal thoughts, depression and mood swings.  The Veteran had a normal mental status examination.  He had a normal mood and flat affect.  The Veteran did not want medication at that time.  

The Veteran submitted a description of his symptoms with his April 2009 Form 9.  The Veteran claimed that he thought that he was having the symptoms equivalent to the 30 percent rating level under DC 9411.  The Veteran reported that he had difficulty walking in or through big crowds.  He reported avoiding crowds which sometimes made him late for class.  The Veteran reported needing to sit near an exit in class and have a clear view of everything in order to focus on course work.  The Veteran reported that going to shopping centers was nearly impossible because anxiety and panic would grow with the number of people present.  The Veteran reported waking in the middle of the night to check his doors and windows to ensure they were secure.  He also reported difficulty falling asleep and being tired due to lack of sleep and sleep disturbance.  The Veteran reported that his civilian friendships have suffered and that he no longer had friends from his childhood.  The Veteran reported that he had depression that he thought was becoming worse.  The Veteran reported that anxiety, suspiciousness and mild panic attacks were frequent in his weekly activities.  

The Veteran has sought treatment through a Vet Center mobile unit which visited the university campus where he is a student.  The Veteran began receiving treatment in July 2010.  The Veteran reported being more irritable and anxiety around large groups.  On mental status exam, the Veteran was suspicious, defensive and tense with otherwise normal appearance, orientation, memory, affect, associations and judgment.  The Veteran had disorganized thinking.  The Veteran had a November 2010 evaluation.  The Veteran had symptoms consistent with PTSD.  The Veteran had particular problems with difficulty falling or staying asleep, outbursts of anger and irritability, being always on-guard and easily startled.  The Veteran reported that his family ties had become stronger and his marriage was stronger since his military experience.  He did report that he had a hard time making new friends and speaking to new people.  The examiner indicated that the Veteran had moderate distress and impairment in social, occupational and other areas of functioning.  The examiner assigned a GAF score of 55, providing more evidence against this claim.  

The Veteran testified before the undersigned at a September 2010 hearing.  At that time, the Veteran again indicated that he thought the 30 percent rating was appropriate.  The Veteran reported beginning treatment through the Vet Center mobile unit.  The Veteran reported difficulty with being in public places where he cannot see everyone's hands.  The Veteran reported some irrational thoughts and anxiety.  The Veteran reported avoiding stores if the parking lot was too full.  He avoided fairs and firework displays because too many people would be around.  The Veteran reported trouble falling asleep and waking up to check the doors.  The Veteran reported working a work-study job for VA at his university.  The Veteran was submitting information to VA for benefit applicants.  The Veteran reported that his lack of sleep could effect his work performance.  The Veteran reported improvement in his anxiety with counseling.  The Veteran also reported signing up for the smallest section or night session of a required course at his university to avoid people and taking no more than the minimum 12 credits due to stress.  

The Board finds that the Veteran's PTSD prior to January 4, 2011, was not productive of total occupational and social impairment, impairment with deficiencies in most areas, impairment with reduced reliability and productivity or impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran had none of the symptoms suggested for either the 70 or 100 percent rating levels.  He did have compulsive behavior in checking locks, but this did not interfere with routine activities.  His August 2008 GAF score of 65 indicated that he was "generally functioning pretty well" though symptoms were present.  This appears consistent with the reported symptoms.  His July 2010 GAF score of 55 indicates moderate difficulty in social, occupational, or school functioning.  During this time, the Veteran had a high GPA, carried a full time course load while participating in work-study, and maintained his marriage and a few close friendships.  The Veteran's avoidant behavior and sleep disturbance are having an impact on his social and occupational functioning.  The Board has considered that chronic sleep impairment is among those symptoms listed for a 30 percent rating.  The Veteran's overall level of functioning indicates that he is successful in family life and in his educational goals.  The Veteran has difficulty dealing with new people.  While he may not seek out new friends, he appears to be successful in interacting with new people in the work-study program.  The preponderance of the evidence shows consistent work efficiency without intermittent periods of inability to perform occupational tasks.  The Board does not mean to diminish the presence of the Veteran's PTSD symptoms; however, the record demonstrates that the Veteran has successful coping strategies for his symptoms.  As a result, the Veteran does not have occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  The criteria for a rating in excess of 10 percent are not met prior to January 4, 2011.  

The only evidence of record concerning the Veteran's level of impairment from PTSD is a January 2011 VA examination report.  The Veteran was provided a GAF score of 59.  The Veteran reported that his mood had been mostly stressed as he had just graduated from college two weeks prior and was looking for employment.  The Veteran reported mild loss of joy for some things that he used to be interested in.  He slept five or six hours per night and generally felt well rested and had a good energy level.  The Veteran reported that his ability to concentrate is somewhat impaired when reading, but was otherwise adequate.  The Veteran was optimistic about the future, hopeful and had good self-esteem.  The Veteran denied suicidal thoughts or recurrent thoughts of death.  The Veteran denied any episodes of mania.  The Veteran had no hyperverbality, pressured speech, inflated self-esteem, inflated mood, grandiosity or increased in goal directed activity.  The Veteran did not worry a lot except about finding work.  The Veteran did not have obsessions or compulsions.  He was not impulsive or hyperactive and was minimally distractible.  The Veteran denied having an eating disorder.  The Veteran denied psychotic symptoms.  The Veteran was not on medication and not in therapy.  The Veteran reported that he was looking intensely for work and hoped to obtain a federal job where he could be an investigator.  The Veteran reported that he did not want to be a policeman as he could not tolerate rude behavior from the public.  The Veteran reported that he was still married, without children.  The Veteran reported that he and his wife generally got along well and that he considered her his best friend.  He reported occasional arguments with her.  The Veteran reported that his mother died the previous February and that he talked regularly with his father.  The Veteran reported two close friends that he talked to two to three times a week.  Both lived in different states.  The Veteran reported that he liked being active, especially working out in a gym.  The Veteran liked playing basketball as well, but not as much as in high school.  The Veteran reported that he liked going to movies and that he did not avoid any type or genre.  The Veteran had no history of assaultiveness or violence.  The examiner indicated that the Veteran's self-care was excellent.  The Veteran's family role was good.  The Veteran's physical health was very good.  The Veteran did feel distant from people but had friends and a few recreational activities.  The Veteran denied panic attacks, but did report episodes of high anxiety when in a store that gets full.  The Veteran tried to avoid stores on weekends or evenings.  He had some difficulty relating to high school friends after service.  There were no episodes of impulse control loss.  The Veteran had no other disorders or symptoms interfering with daytime activities.  The Veteran was alert and oriented to person, place, time, self and situation.  His hygiene was good, clothing clean and casual.  His mood was mellow.  His affect was slightly anxious and mildly constricted.  The Veteran's eye contact was good, speech was normal in rhythm, rate and tone.  His behavior was calm, cooperative, and friendly, without inappropriate behavior.  The Veteran denied current or recent suicidal or homicidal ideation, paranoid ideation or hallucinations.  No delusional statements were made.  The Veteran's thought processes were linear, adequately organized, easy to follow and understand.  The Veteran was able to perform serial 7's quickly and accurately.  His short and long term memory was intact.  

The Board finds that the Veteran's PTSD on and after January 4, 2011, was not productive of total occupational and social impairment, impairment with deficiencies in most areas, or impairment with reduced reliability and productivity.  Again, the Veteran had none of the symptoms suggested for either the 70 or 100 percent rating levels.  The Veteran has maintained his marriage.  He has maintained two close friendships.  He has accomplished his educational goals.  The Veteran does not have flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  The Veteran did have episodes of high anxiety but not panic attacks for which he had a coping strategy.  The Veteran reported some disturbances of motivation and mood with regard to avoiding the need to interact with others which diminished his enjoyment of basketball.  He had some difficulty relating to high school friends after service.  The Board finds that the VA examination report shows the Veteran generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  Overall, the Board finds that the Veteran's PTSD is productive of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The criteria for a rating in excess of 30 percent on and after January 4, 2011 are not met. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's PTSD are not inadequate.  The General Ratings Formula for Mental Disorders relies on criteria framed inclusively; in other words, the ratings criteria form a totality of circumstances test.  The Board has relied on the Veteran's occupational and social functioning in all reported aspects.  It does not appear that the schedular criteria have left any uncompensated manifestations of the PTSD disability; the Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is presently pursuing a degree while working parttime.  There is no mention of unemployability by Veteran or in the VA treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for initial ratings in excess of 10 percent prior to January 4, 2011 and in excess of 30 percent on and after that date have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The initial rating appeal arises from a granted claim of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, a July2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical and Vet Center records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in June 2010 to provide the Veteran with a hearing before the Board.  The Veteran testified before the undersigned in September 2010.  The Board remanded this claim again in October 2010 to have the Veteran identify all sources of treatment for PTSD, to assist the Veteran in obtain and associating all outstanding records so identified and provide the Veteran with a VA examination.  The Veteran was provided a November 2010 letter informing him of the need to identify all sources of treatment and either submit records or authorize VA to obtain those records on his behalf.  The Veteran responded in November 2010 identifying treatment through a Vet Center.  Records were obtained in November 2010.  The Veteran was later evaluated at a January 2011 VA examination.  The Board finds that the RO complied substantially with June and October 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD prior to January 4, 2011 and in excess of 30 percent on and after that date is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


